Title: To James Madison from Robert R. Livingston, 28 May 1802
From: Livingston, Robert R.
To: Madison, James


No. 15
Dear Sir,Paris 28h. May 1802
Since my last I have acquired information which I can depend on relative to the intentions of this government with respect to Louissiania. Bernadotte is as I told you to command C to be 2d in command Addet is to be prefet—but the expedition is delayed till about sepr. on account (as Tallerand expressed himself to Bernadotte) of some difficulty which he did not explain—but which I have no doubt has arisen from the different apprehentions of France & Spain relative to the meaning of the term Louissiania which have been understood by France to include the florida’s but probably by Spain to have been confined to the strict meaning of the term. This explains why I could never get an answer to my questions relative to the extent of the cessions—And upon which the french Government had probably no doubt till we started it.
Believing, if this conjecture as to the cause of the delay of the expedition was right, that no time shd be lost in throwing obstructions in the way of its conclusion I wrote the note of which the enclosed is [a] copy with the Double purpose of alarming Spain & furnishing her with arguments arising from the good faith they owed us against giving their cessions the construction France would wish. I considered this as the more important because I believe that every negotiation for this object will be carryed on here. I shall however give the earliest & fullest information I can on this subject to Mr. Pinkney who will enforce at Madrid the arguments I may use here to excite the alarm of the court of Spain.
I wait impatiently some farther instructions from you those I have in some sort prohibiting such measures as may shew any dissatisfaction on the subject of which however I doubt the policy the subject is so interesting as induce us to risk som[e]thing to defeat it. If I do not hear from you soon I shall present a pointed memorial to this government statg fairly & candidly our objection to their taking possession of the Floridas & demanding security for the rights we had originaly & by treaty with Spain. I am Dear Sir with the most respectful attatchmt Your &c.
 

   
   Draft and draft of enclosure (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC not found but mentioned in JM to Jefferson, 11 Sept. 1802, and acknowledged in JM to Livingston, 15 Oct. 1802 (DNA: RG 59, IM, vol. 6). Italicized passages are underlined in the draft; Livingston apparently intended them to be encoded. For enclosure, see n. 2.



   
   “Collot” in letterbook copy.



   
   Livingston enclosed a copy of his letter of 28 May 1802 to José Nicolas de Azara, Spanish ambassador to France (5 pp.; printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:518), in which he broached the subject of the retrocession of Louisiana to France and inquired what provisions had been made to safeguard American rights under Pinckney’s treaty. He observed that the treaty limited navigation of the Mississippi River to “the subjects of Spain & the citizens of the United [States] unless it shall be extended to others by special convention.” Livingston said he presumed the Floridas were not included in the cession “because of the evident interest that [Spain] has in retaining them as a security for her territories in South America.” He asked how—if the Floridas had been ceded—Spain intended to fulfill its obligation to control the Indians resident in its territories and to ensure the right of U.S. citizens to deposit goods at New Orleans and to export them free of duty from that port.



   
   Livingston informed Pinckney that his note to Talleyrand on Louisiana had gone unanswered and that the French minister’s friendly assurances on that subject amounted to nothing. He reiterated the reasoning put forth in his letter to JM and communicated the contents of his letter to Azara (see n. 2). He noted that from Azara’s reply “it appears first that the Floridas are not included & 2d. that the Spanish Ambassadour here is not entrusted with the negotiation,” and he urged Pinckney to keep him informed of developments in Spain (Livingston to Charles Pinckney, 2 June 1802 [draft, NHi: Livingston Papers]).


